United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Port St. Lucie, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1020
Issued: August 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 6, 2007 appellant filed a timely appeal from a May 2, 2006 Office of Workers’
Compensation Programs’ decision denying her traumatic injury claim. Pursuant to C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a neck and right arm injury on July 7, 2000 in
the performance of duty.

FACTUAL HISTORY
This case was previously before the Board. On May 16, 2005 the Board affirmed a
February 13, 2003 Office decision denying appellant’s traumatic injury claim.1 The May 16,
2005 decision of the Board is hereby incorporated by reference.
On March 30, 2006 appellant requested reconsideration. She submitted a November 29,
2005 report from Dr. Hal M. Tobias, a Board-certified neurologist and psychiatrist, who noted
that he had reviewed appellant’s medical records and conducted a physical examination.
Dr. Tobias stated:
“[I]t is my expert medical opinion that the causal relationship of the injury that
[appellant] sustained to her right arm, shoulder and cervical area was due to the
act of her pulling on the emergency brake of [her] vehicle on July 7, 2000 while
she was performing her postal duties.
“If nothing else, on a temporal basis this is documented by the [emergency room]
visit and report of the day of the accident.”
***
“In regards to [appellant’s] muscle pain, direct trauma may be a cause of muscle
pain. Traumatic muscular damage is invariably associated with pain which may
have a gradual or immediate onset. It appears that her injury was secondary to an
eccentric contraction. That is when the muscle contracts while being stretched.
When this occurs damage and pain are especially likely. In damaged muscles,
tenderness, a decrease in pressure pain [illegible] pain with movement are due to
sensitization of muscle nociceptors (pain receptors). The sensitized nociceptors
have a lower threshold of excitation and a grated response to noxious (painful)
stimuli.”
***
“Pain that is elicited by noxious stimulation of normal tissue has an early phase
that is perceived as sharp and well localized and that lasts as long as the stimulus.
This can be followed … by delayed or second phase pain that may be dull, aching
or burning and more diffuse. Second phase pain may predominate in patients
with chronic pain.
“In my opinion, there is no other reason for this injury other than the above
described. [Appellant] was a patient prior to this accident in 2000 for other
1

Docket No. 04-130 (issued May 16, 2005). On July 27, 2000 appellant, then a 38-year-old letter carrier, filed a
claim for a traumatic injury alleging that on July 7, 2000 she experienced neck and right arm pain when she pulled
the hand brake of her delivery truck. Emergency room reports dated July 7 and 8, 2000 indicated that she sustained
a muscle strain. By decisions dated October 3, 2000, August 23, 2001, March 5 and September 30, 2002 and
February 13, 2003, the Office denied appellant’s claim on the grounds that the evidence did not establish causal
relationship between her neck and right arm injury and the July 7, 2000 work incident.

2

nonrelated reasons and did not have this condition until the [July 7, 2000]
accident.”
On April 26, 2006 the employing establishment stated that appellant injured her neck in a
February 25, 2004 motor vehicle accident and that this accident might have caused her 2006
neck and right arm symptoms.
By decision dated May 2, 2006, the Office denied modification of its prior decisions
denying appellant’s claim for a traumatic injury to her neck and right arm on July 7, 2000.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden to establish the essential elements of her claim including the fact that the individual is an
employee of the United States within the meaning of the Act, that the claim was timely filed, that
an injury was sustained in the performance of duty as alleged and that any disability or medical
condition for which compensation is claimed is causally related to the employment injury.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the “fact of injury” has been
established. There are two components involved in establishing the fact of injury. First, the
employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place and in the manner alleged.4 Second, the employee must
submit medical evidence to establish that the employment incident caused a personal injury.5 An
employee may establish that the employment incident occurred as alleged but fail to show that
her disability or condition relates to the employment incident.
To establish a causal relationship between a claimant’s condition and any attendant
disability claimed and the employment event or incident, she must submit rationalized medical
opinion evidence based on a complete factual and medical background supporting such a causal
relationship. Rationalized medical opinion evidence is medical evidence which includes a
physician’s opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6

2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Shirley A. Temple, 48 ECAB 404 (1997).

6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, supra note 5.

3

ANALYSIS
The Board finds that the evidence is insufficient to establish that appellant sustained an
injury to her neck and right arm on July 7, 2000 when she pulled the hand brake of her delivery
truck.
In a November 29, 2005 report, Dr. Tobias stated that he had reviewed appellant’s
medical records and conducted a physical examination. He diagnosed cervical radiculopathy but
did not provide a more specific diagnosis of her neck and right arm conditions. Dr. Tobias stated
that, on a temporal basis, appellant’s injury was documented by the July 7, 2000 emergency
room report. However, the July 7, 2000 emergency room report was considered previously in
this case and was found to be insufficient to establish causal relationship because it did not give
the cause of the diagnosed condition, a muscle strain or identify the specific area of the body
affected. The employing establishment advised the Office that appellant injured her neck in a
February 25, 2004 motor vehicle accident. Dr. Tobias did not mention this accident in his report.
Therefore, his medical opinion regarding causal relationship is not based on a complete and
accurate factual and medical background. Dr. Tobias stated his opinion that appellant’s neck and
right arm injury was due to the act of pulling the emergency brake of her postal vehicle on
July 7, 2000. However, his opinion regarding causal relationship is speculative. Dr. Tobias
stated that direct trauma “may” be a cause of muscle pain and “it appears” that appellant’s
muscle pain was secondary to an eccentric muscle contraction while the muscle was being
stretched. Additionally, he did not provide sufficient explanation as to how appellant’s neck and
right arm pain in 2005 was causally related to an incident that occurred five years earlier, except
to say that she was experiencing delayed or “second phase” pain. While the medical opinion of a
physician supporting causal relationship does not have to reduce the cause or etiology of a
disease or condition to an absolute certainty, neither can such opinion be speculative or
equivocal.7 Due to these deficiencies, the November 29, 2005 report from Dr. Tobias fails to
establish that appellant sustained a neck or right arm injury as a result of the July 7, 2000 work
incident. Therefore, the Office properly denied appellant’s claim.
CONCLUSION
The Board finds that appellant failed to establish that she sustained an injury on July 7,
2000 in the performance of duty.

7

Kathy A. Kelley, 55 ECAB 206 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 2, 2006 is affirmed.
Issued: August 14, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

